DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper length for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manahan (US 10,181,383).  
Regarding claim 1, Manahan discloses a coupler for a disconnect switch, the coupler comprising: a first member (452) configured to mount to the disconnect switch, the first member further comprising a first coupling portion (452) configured to directly engage a complementary coupling portion on the disconnect switch to positively retain the coupler to the disconnect switch without using a tool; a second member (400/416) configured to receive a shaft (450), the second member further comprising a channel 
Regarding claim 7, Manahan discloses the first coupling portion slidably engaging the complementary coupling portion (see Figs. 6C-6D).  
Regarding claim 8, Manahan discloses the first coupling portion of the coupler being configured to be positioned within an opening on a surface (102) of the disconnect switch and slid towards the complementary coupling portion to engage the first coupling portion with the complementary coupling position, aligning the coupler over the opening.  
Regarding claim 9, Manahan discloses the first coupling portion is configured to disengage the complementary coupling portion to remove the coupler from the disconnect switch without using a tool.  

Claim 19 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 10,403,454).  
Regarding claim 19, Singh discloses a coupler for a disconnect switch mounted within an enclosure, the coupler comprising: a first member (50) configured to mount to the disconnect switch (indirectly, by way of 18); a second member (34) configured to receive a first end of a shaft, wherein: a second end (left side of 18 in Fig. 2) of the shaft is configured to be connected to a door activator mounted on a door of the enclosure, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Manahan.

.  

Allowable Subject Matter
Claims 10-18 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833